DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20100117143 A1, hereinafter Lee) in view of Nagai (US 20180254278 A1).
With regards to claim 1, Lee discloses a semiconductor memory device (FIGS. 3A-3C) comprising: 
a substrate (substrate 100) having a memory cell region (at least region shown in FIG. 3B and 3C) where a plurality of active regions (active regions 103) are defined, 
a word line (word line structure 140 and 190) having a stack structure of a lower word line layer (at least first lower word line 140) and an upper word line layer (at least upper word line 190) and extending over the plurality of active regions in a first horizontal direction, (See at least FIG. 3C) wherein a buried insulation layer (interlayer insulation 212 and 216) is on the word line; 
a bit line structure (bit line BL) arranged on the plurality of active regions, extending in a second horizontal direction perpendicular to the first horizontal direction, and having a bit line; (bit line BL, see at least FIG. 3B, showing the extension in the direction perpendicular to the direction of FIG. 3C) and 

While Lee does not explicitly teach and a peripheral circuit region where at least one logic active region is defined, Nagai teaches using both memory cell region and peripheral regions having logic devices (Paragraph [0005]: “It is concluded that the DRAM device includes not only the memory cells that are arranged in array-like manner in the memory region but also other logic devices that are formed in non-memory/peripheral region.”)
It would have been obvious to one of ordinary skill in the art to modify the device of Lee to have the peripheral region as taught in Nagai, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that peripheral regions are included when forming DRAM devices (See Nagai Paragraph [0005])

With regards to claim 2, Lee in view of Nagai teaches the semiconductor memory device of claim 1.
Lee further teaches wherein the word line contact plug penetrates the buried insulation layer and the upper word line layer and extends to the lower word line layer.  (See FIG. 3C, showing the penetration through the combination of the insulation layers 212, 216, and the word lines 190)


With regards to claim 4, Lee in view of Nagai teaches the semiconductor memory device of claim 1.
Lee further teaches wherein the bit line structure comprises the bit line (bit line BL) and an insulation capping line (line capping pattern 167) that covers the bit line, the bit line having a stack structure of a first metal conductive pattern and a second metal conductive pattern, and wherein the bit line structure further comprises a bit line contact plug (bit line contact plug 249) electrically connected to the bit line by penetrating the insulation capping line.  (See at least FIG. 3B) 

Claim Objections
Claims 3 and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 12-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812